Exhibit 10.2

CONSULTING SERVICES AGREEMENT

VANTAGE DRILLING COMPANY

AND

STRAND ENERGY

DATED: MAY 08, 2012



--------------------------------------------------------------------------------

This Agreement is made on 8 May, 2012

Between:

(1) Vantage Drilling Company, a Cayman Islands exempted company with its
registered address at c/o Maples Corporate Services Limited, PO Box 309, Ugland
House, Grand Cayman, KY1-1104, Cayman Islands (“Vantage”);

and

 

(2) Strand Energy, of PO Box 28717, Dubai Investment Park Dubai UAE
(“Consultant”).

Background:

Vantage wishes to engage the Consultant to provide the Services (as defined
below). The Consultant has agreed to provide the Services on the terms of this
Agreement.

It is agreed as follows:

 

1. Definitions and interpretation

 

1.1 In this Agreement, unless the context otherwise requires, the following
definitions shall apply:

“Agreement” means this agreement (including any schedule or annexure to it and
any document in agreed form).

“Appointment” means the appointment of the Consultant pursuant to this
Agreement.

“Confidential Information” means any information which the Consultant is
notified by Vantage is confidential and commercially sensitive and which is not
in the public domain relating or belonging to Vantage’s corporate plans,
management systems, finances, new business opportunities, research and
development projects, marketing or sales.

“Services” means the consultancy services described in Clause 4 of this
Agreement.

“Termination Date” means the date on which the Appointment terminates pursuant
to this Agreement.

“Vantage Group” means Vantage and its subsidiaries, or any of them as the
context requires.

 

1.2 In this Agreement, unless the context otherwise requires

 

  (a) words in the singular include the plural and vice versa and words in one
gender include any other gender;

 

  (b) a reference to:

 

1



--------------------------------------------------------------------------------

  (i) a clause or schedule is to a clause or schedule of this Agreement;

 

  (ii) a “person” includes any individual, firm, body corporate, association,
partnership, government or state (whether or not having a separate legal
personality); and

 

  (c) headings are for convenience only and shall not affect the interpretation
of this Agreement.

 

2. Appointment

 

2.1 Vantage appoints the Consultant on a non-exclusive basis to provide the
Services to the Vantage Group on the terms and conditions set out in this
Agreement.

 

3. Term

 

3.1 The Appointment shall commence on the date hereof and shall continue,
subject to earlier termination in accordance with this Agreement, up to and
including 30 April 2015 .

 

4. The Services

As reasonably requested by Vantage from time to time, the Consultant shall
provide such reasonable assistance within the Consultant’s experience as may be
required to support the Vantage Group in evaluating and sourcing new transaction
opportunities in the offshore oil & gas drilling and rig markets; in evaluating
and sourcing opportunities in the upstream oil and gas industry in general and
in the promotion of the Vantage Group’s image through road shows from time to
time with its public and private investor base. The Consultant will assign Mr
John O’Leary to perform the Services. Mr. Paul Bragg of Vantage will be the
Consultant’s primary contact for the Services.

 

5. Expenses

 

5.1 Vantage shall reimburse the Consultant for all travel, entertainment and
other expenses reasonably incurred by Consultant in the performance of the
Services. Vantage’s obligation to provide such reimbursement is subject to
Consultant’s production of receipts or other appropriate evidence of such
expenses. All air travel in connection with the Services may be conducted by Mr
O’Leary in business class save for flights of short duration (less than three
hours).

 

6. Fees

 

6.1 Consultant’s total fees shall be comprised of (i) the Annual Consulting Fee,
(ii) Annual Cash Incentive Payment, (iii) Annual Share Awards, and, if
applicable, any Completion Fees, each determined and paid as follows:

 

  (a) Consulting Fee. From May 1, 2012 the Consultant shall be entitled to an
annual consulting fee of US$360,000, payable in twelve (12) substantially equal
monthly installments to the bank account the details of which are enumerated in
Exhibit A hereto, or to an account otherwise nominated by the Consultant (the
“Annual Consulting Fee”). The fee described in this clause is based on the
Services provided on an “on call” basis.

 

2



--------------------------------------------------------------------------------

  (b) Cash Incentive Payment. For each fiscal year or portion of any fiscal year
during which this Agreement is in effect, Consultant will be eligible to earn an
annual cash incentive payment (the “Annual Cash Incentive Payment”) based on
performance goals established by the Compensation Committee (the “Compensation
Committee”) of Vantage’s Board of Directors (the “Board”), with the “target”
Annual Cash Incentive Payment equal to 80% of the Annual Consulting Fee. The
Compensation Committee shall establish objective criteria to be used to
determine the extent to which performance goals have been satisfied. For any
Annual Cash Incentive Payment based on a partial fiscal year, Consultant shall
only be entitled to receive a pro-rata Annual Cash Incentive Payment based on
the number of months during such fiscal year that this Agreement was in effect.

 

  (c) Share Awards. The Consultant shall receive an annual award of restricted
shares and/or share options (the “Annual Share Awards”) in Vantage as may be
determined by the Compensation Committee from time to time on the same basis as
other similarly situated executives of the Company. Vantage’s ability to make
any Annual Share Award is subject to the availability of shares under Vantage’s
Amended and Restated 2007 Long-Term Incentive Plan, or such similar plan as may
be in effect from time to time (any such plans referred to collectively herein
as the “LTIP”), and Consultant agrees and acknowledges that the actual value of
Annual Share Awards granted to Consultant in any year, if any, could vary
significantly based on the availability of shares under the LTIP, market
conditions and industry compensation trends.

 

  (d) Completion Fees. Where Consultant, in the performance of the Services,
originates or significantly contributes to the successful completion and closing
of a transaction for the benefit of any entity within the Vantage Group and duly
approved by the Board, Consultant shall be entitled to receive a completion fee
(the “Completion Fee”). The value of any such Completion Fee shall be equal to
1.0% of the total value or benefit of the transaction to Vantage, as determined
by the Board, provided however, that the maximum dollar value of all fees earned
by Consultant in any calendar year (including any Annual Consulting Fee, Annual
Cash Incentive Payment, Annual Share Award, and Completion Fee) shall not exceed
US$2 million under any circumstances, whatsoever. Any Completion Fee payable
under this Section 6.1(d) shall be made by Vantage (or its designated affiliate)
within sixty (60) days of closing the transaction for which such Completion Fee
was earned, provided, however, that the parties may agree to change the time of
payment upon their mutual agreement.

 

  (e)

At Consultant’s election, any Annual Cash Incentive Payment or Completion Fee
payable during any calendar year may be paid in Vantage’s ordinary shares
(“Vantage Shares”), if, and to the extent appropriate, as determined by the
Compensation Committee in light of the total number of shares available for
award under the LTIP. In order for Consultant’s election to be valid, Consultant
must notify Vantage in writing no later than January 10th of each

 

3



--------------------------------------------------------------------------------

  calendar year during which any such Annual Cash Incentive Payment or
Completion Fee may become payable (or for 2012, within 10 days of the date of
this Agreement). The number of Vantage Shares paid to Consultant in lieu of any
Annual Cash Incentive Payment and/or Completion Fee shall be equal to the dollar
value that would have otherwise been paid to Consultant, divided by the price of
one ordinary share of Vantage as reported at the close of the market on the
business day immediately preceding the date of payment (as determined by the
Compensation Committee).

 

6.2 Other Benefits. If requested, and subject to the rules and regulations
governing participation in Vantage’s insurance plans, Vantage shall include
Consultant and immediate family in its medical health insurance package. Vantage
shall make available to Consultant its office facilities and administrative back
up where available to facilitate Consultant in the provision of the Services.

 

6.3 In the event of a Change of Control, as such term is defined in the
Vantage’s Change of Control Policy dated November 29, 2010 , this Agreement
shall automatically terminate and Consultant shall be entitled to receive a lump
sum payment equal to two years’ of (i) the Annual Consulting Fee and (ii) the
“target” Annual Cash Incentive Payment. In addition, all unvested Vantage shares
held by the Consultant (whether received by Consultant in the form of Annual
Share Awards or otherwise) shall immediately vest. .

 

7. Intellectual Property

 

7.1 All intellectual property and other proprietary rights created by the
Consultant (whether alone or with others) in the course of carrying out the
Services shall, as between the parties, vest in and remain with Vantage.

 

7.2 Nothing in this Agreement shall prevent the Consultant from using at any
time any know how of a generic nature developed by him in the course of the
performance of his obligations under this Agreement.

 

8. Confidential Information

The Consultant shall not during the Appointment or at any time after the
Termination Date, directly or indirectly use or disclose to any person
Confidential Information, save as required by law, authorised by Vantage or
where, other than through the Consultant’s unauthorised disclosure, such
information is already in the public domain or comes into the public domain.

 

9. Other Interests

 

9.1 Nothing in this Agreement shall prevent the Consultant from being engaged,
concerned or having any financial interest (directly or indirectly) in any
capacity in any other business, trade, profession or occupation during the
Appointment.

 

4



--------------------------------------------------------------------------------

10. Nature of Consultancy

 

10.1 The Consultant is an independent contractor. Nothing in this Agreement
shall be construed as creating any contract of employment, partnership, joint
venture or agency between the Consultant and Vantage.

 

10.2 The Consultant shall not, save as authorised by the Vantage Group in
writing, have any authority to commit to bind the Vantage Group or incur any
expenditure in the name of or for the account of the Vantage Group.

 

11. Termination. Vantage may terminate this Agreement with immediate effect and
no further obligation in the event of Consultant’s (i) material dishonesty which
is not the result of an inadvertent or innocent mistake of Consultant with
respect to any entity in the Vantage Group, (ii) willful misfeasance or
nonfeasance of duty by Consultant intended to injure or having the effect of
injuring in some material fashion the reputation, business, or business
relationships of the Vantage Group or any of their respective officers,
directors, or employees, (iii) material violation by Consultant of any material
term of this Agreement, (iv) the violation of Vantage’s Code of Business
Conduct & Ethics, Anti-Corruption Policy, Anti-Corruption Procedure, each as
amended from time to time, or (v) conviction of Consultant of any felony, any
crime involving moral turpitude or any crime other than a vehicular offense
which could reflect in a material unfavorable way upon the Vantage Group.

Consultant may terminate this Agreement at any time upon three months’ notice.

 

12. General

 

12.1 Entire agreement

This Agreement sets out the entire agreement and understanding between the
parties in respect of the subject matter of this Agreement.

 

12.2 Assignment

 

  (a) This Agreement shall be binding upon and enure for the benefit of the
successors in title of Vantage.

 

  (b) This Agreement shall not be assignable by the Consultant.

 

12.3 Governing law and jurisdiction

 

  (a) This Agreement shall be governed by and construed in accordance with
English law.

 

  (b) If any dispute, complaint or disagreement arises in connection with this
Agreement, the parties will first attempt to settle it amicably. Failing
resolution, any dispute arising out of or in connection with this Agreement
shall be referred to arbitration before a tribunal of three (3) arbitrators, one
to be appointed by each party and the third to be appointed by the two
arbitrators appointed by the parties, pursuant to the rules of the London Court
of International Arbitration. The place of the arbitration shall be London,
England.

 

5



--------------------------------------------------------------------------------

Vantage Drilling Company

 

By:      

/Paul A. Bragg/

  Paul A. Bragg, Chairman & CEO

Strand Energy

 

By:      

/John O’Leary/

  John C.G. O’Leary, President

 

6